HERSEY, Judge.
The conviction and sentence for felony murder is affirmed. The conviction of robbery, the underlying felony, cannot stand: Bell v. State, 437 So.2d 1057 (Fla.1983); Snowden v. State, 449 So.2d 332 (Fla. 5th DCA 1984), and is therefore reversed.
As to appellant’s additional points on appeal, we find either that they are without merit or that they were not properly preserved for appeal.
HURLEY and DELL, JJ., concur.
BY ORDER OF THE COURT:
ORDERED that Appellee’s May 9, 1985 Motion for Rehearing and for Stay of Mandate is granted only as to the stay of mandate. Counsel for Appellee shall advise this Court upon disposition of the case of State of Florida v. Snowden.